Title: To Thomas Jefferson from United States Senate, 14 November 1808
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United States.November 14. 1808
                  
                  Resolved, That the President of the United States be requested to cause to be laid before the Senate, copies of all the orders and decrees of the Belligerent powers of Europe, passed since seventeen hundred and ninety one, affecting the commercial rights of the United States.
                  Ordered, That the secretary lay this resolution before the President of the United States.
                  Attest,
                  
                     Sam A. Otis Secretary.
                  
               